 


109 HR 4803 IH: To amend title 28, United States Code, to provide for an additional place of holding court in the eastern district of California, and for other purposes.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4803 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Thomas (for himself, Mr. Herger, and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide for an additional place of holding court in the eastern district of California, and for other purposes. 
 
 
1.Additional place of holding court; designation of judges 
(a)Eastern district of CaliforniaSection 84(b) of title 28, United States Code, is amended in the second sentence by inserting Bakersfield, after shall be held at. 
(b)Designation of judges 
(1)BakersfieldThe chief judge of the eastern district of California shall designate 1 district judge whose official duty station shall be in Bakersfield, California and who shall hold court for such district in Bakersfield, California. 
(2)ReddingThe chief judge of the eastern district of California shall designate another district judge whose official duty station shall be in Redding, California and who shall hold court for such district in Redding, California. 
 
